United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3211
                        ___________________________

                                    Allen Miles

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

Eric Higgins, Sheriff, P.C.R.D.F.; Bertha Lowe, Medical Administration, P.C.R.D.F.

                      lllllllllllllllllllllDefendants - Appellees

  U.S. Marshall, Eastern District of Arkansas; Pulaski County Detention Facility

                            lllllllllllllllllllllDefendants
                                    ____________

                    Appeal from United States District Court
                  for the Eastern District of Arkansas - Central
                                  ____________

                             Submitted: June 16, 2022
                               Filed: June 27, 2022
                                  [Unpublished]
                                  ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       Allen Miles appeals the district court’s1 adverse grant of summary judgment
in his pro se 42 U.S.C. § 1983 action. Upon de novo review, see Morris v. Cradduck,
954 F.3d 1055, 1058 (8th Cir. 2020) (standard of review), we affirm. We find that
Miles did not show that defendant Higgins was involved in his allegedly inadequate
medical care or bunk assignments, see Boyd v. Knox, 47 F.3d 966, 968-69 (8th Cir.
1995) (supervisor could not be held liable on respondeat superior theory, and was not
liable absent evidence that he knew of but disregarded inmate’s delayed medical
care); or that defendant Lowe actually knew of Miles’s serious medical need, see
Corwin v. City of Independence, 829 F.3d 695, 699 (8th Cir. 2016) (jail administrator
was not deliberately indifferent where detainee showed that she was responsible for
scheduling his transportation to see doctor, but not that she actually knew of his
serious medical need). As to the official-capacity claims, we find that Miles offered
no evidence of a pattern of unconstitutional conduct that led to his injuries. See id.
at 699-700 (county may be liable if constitutional violation resulted from unofficial
custom, shown by continuing, widespread, persistent pattern of unconstitutional
conduct by county’s employees, and county’s deliberate indifference to that conduct).
We reject Miles’s argument that the district court should have applied the prison
mailbox rule to his untimely-filed objections to the magistrate judge’s report, see
Henderson-El v. Maschner, 180 F.3d 984, 985-86 (8th Cir. 1999) (inmate could not
invoke prison mailbox rule where record established only date filing was signed and
date it was ultimately filed); and find no abuse of discretion in the denial of Miles’s
post-judgment motion, see Schoffstall v. Henderson, 223 F.3d 818, 827 (8th Cir.
2000); Broadway v. Norris, 193 F.3d 987, 989-90 (8th Cir. 1999).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________


      1
        The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Patricia S. Harris, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-